  Exhibit 10.1

SERIES B PREFERRED STOCK PURCHASE AGREEMENT


THIS SERIES B PREFERRED STOCK PURCHASE AGREEMENT (“Agreement”) is made effective
as of the ____ day of ____________, 2014, by and among Summer Energy Holdings,
Inc., a Nevada corporation (the “Company”), and the undersigned investor (the
“Investor”).
RECITALS
 
WHEREAS, the Company has authorized (a) the sale and issuance by the Company of
up to three million (3,000,000) shares (referred to herein as the “Shares”) of
Series B Preferred Stock, par value $0.001 per share, with the rights,
preferences, powers, restrictions and limitations set forth in the certificate
of designation of the Company in the form attached hereto as Exhibit A (the
“Certificate of Designation”) and (b) the reservation of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) for issuance upon
conversion of the Shares (the “Conversion Shares”); and
 
WHEREAS, the Investor wishes to purchase from the Company and the Company wishes
to sell and issue to the Investor, upon the terms and conditions stated in this
Agreement, ___________ (_____) Shares, subject to the terms and conditions set
forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Purchase and Issuance of the Shares.  Subject to the terms and conditions of
this Agreement, Investor hereby agrees to purchase, and the Company hereby
agrees to sell and issue to the Investor, the number of Shares set forth
opposite the Investor’s name on the signature page attached hereto for a
purchase price equal to the product of (x) the number of Shares subscribed for
and (y) $1.00 per Share (the “Purchase Price”).  The Purchase Price is payable
by check made payable to the order of “Summer Energy Holdings, Inc.” or by wire
transfer of immediately available funds delivered contemporaneously herewith as
follows:
 
            
Bank Name:
                     
Bank Address:
 
ABA/Routing #
 
Acct #:
 
Acct Name:
 
FBO:
 

 
 
 

--------------------------------------------------------------------------------

 
 
2. Closing.
 
2.1.  The closing shall be held at a mutually convenient time and place as the
Company and the Investor mutually agree upon, orally or in writing (which time
and place are designated as the “Closing”; the date of the Closing referred to
hereinafter as the “Closing Date”).
 
2.2. At Closing, the Company shall deliver, or cause to be delivered promptly
thereafter, to Investor, a stock certificate representing the Shares purchased
by Investor, against delivery to the Company by the Investor of payment therefor
by check or by wire transfer.  The Company and Investor shall also deliver such
other documents as are called for herein (together with this Agreement, the
“Transaction Documents”).
 
3. Representations and Warranties of the Company.  The following representations
and warranties are qualified in their entirety by the SEC Filings, as defined
below.  Should any representation or warranty of the Company contain any term
that contradicts anything in the SEC Filings, the SEC Filing shall
control.  Accordingly, the Company hereby represents and warrants to the
Investor that as of the Closing Date, and subject to the aforementioned
qualification that:
 
3.1. Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.
 
3.2. Authorization.  The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares and the
Conversion Shares  in accordance with the Certificate of Designation.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 
3.3. Valid Issuance.  The Shares, when issued and delivered and paid for in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and nonassessable. The Conversion Shares have been duly and validly
reserved and, when issued in compliance with the provisions of this Agreement,
the Certificate of Designation and applicable law, will be validly issued, fully
paid and nonassessable.  The Shares and the Conversion Shares will be free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws
and except for those created by the Investor.

 
 
 

--------------------------------------------------------------------------------

 
 
3.4. Capitalization.  The authorized capital stock of the Company, immediately
prior to the Closing, shall consist of 110,000,000 shares of $0.001 par value
capital stock, consisting of (i) 100,000,000 shares of Common Stock, of which
14,009,339 shares are issued and outstanding and 1,059,750 of which are reserved
for issuance pursuant to stock options, warrants or other rights that have been
granted by the Company, and 256,250 of which are reserved for issuance pursuant
to future grants of stock or stock options to employees and consultants of the
Company pursuant to the Company’s stock option and stock award plan; (ii)
10,000,000 shares of Preferred Stock, 2,000,000 of which have been designated
Series A Preferred Stock (826,000 shares of which are issued and outstanding),
and 3,000,000 of which have been designated Series B Preferred Stock (none of
which have been issued).
 
3.5. Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares and
Conversion Shares require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than filings that
have been or will be made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods.  For purposes
of this Agreement, “Person” means an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein
 
3.6. Delivery of SEC Filings; Business.  The Company has made available to the
Investor through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2012, the Current Report on Form 8-K filed on March 30, 2012 containing Form 10
information about the Company, the Company’s Quarterly Reports on Form 10-Q for
the fiscal quarters ended June 30, 2013 and September 30, 2013, and all other
reports filed by the Company pursuant to the Securities Exchange Act of 1934
(collectively, the “SEC Filings”).  Investor is encouraged to carefully review
the SEC Filings, including the specific Risk Factors set forth therein.  At the
time of filing thereof, the SEC Filings complied as to form in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) and did not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
 
3.7. Use of Proceeds.  The net proceeds of the issuance and sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes.  Proceeds received pursuant to this Agreement shall be immediately
available to the Company for its use.
 
3.8. No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares and Conversion Shares will not conflict with or result in a
breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Articles of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investor through the EDGAR system), or (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any of its
assets or properties, or (iii) any agreement or instrument to which the Company
is a party or by which the Company is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9. Financial Statements.  The financial statements included in the SEC Filings
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (except as may be disclosed therein or
in the notes thereto).  Except as set forth in the financial statements of the
Company included in the SEC Filings filed prior to the date hereof, the Company
has not incurred any liabilities, contingent or otherwise, except those incurred
in the ordinary course of business, consistent (as to amount and nature) with
past practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or could reasonably be expected to
have a material adverse effect on the Company.
 
3.10. No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D of the Securities
Act of 1933, as amended (the “1933 Act”) in connection with the offer or sale of
any of the Shares or Conversion Shares.
 
3.11. Private Placement.  Subject to the accuracy of the representations and
warranties of Investor set forth in Section 4 hereof, the offer and sale of the
Shares and Conversion Shares to the Investor as contemplated hereby is exempt
from the registration requirements of the 1933 Act.
 
4. Representations and Warranties of the Investor.  Investor hereby represents
and warrants to the Company that:
 
4.1. Authorization.  Investor: (i) if a natural person, represents that the
Investor has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Shares
or Conversion shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational or trust
documents, such entity has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Shares and Conversion
Shares, the execution and delivery of this Agreement has been duly authorized by
all necessary action, this Agreement has been duly executed and delivered on
behalf of such entity and is a legal, valid and binding obligation of such
entity; or (iii) if executing this Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Agreement in such capacity and on behalf of the subscribing individual,
ward, partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Investor is executing this Agreement,
and such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and make an investment in the Company, and
represents that this Agreement constitutes a legal, valid and binding obligation
of such entity. The execution and delivery of this Agreement will not violate or
be in conflict with any order, judgment, injunction, agreement or controlling
document to which the Investor is a party or by which it is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2. Purchase Entirely for Own Account.  The Shares and Conversion Shares to be
received by Investor hereunder will be acquired for Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to Investor’s right at all
times to sell or otherwise dispose of all or any part of the Shares or
Conversion Shares in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
Investor to hold the Shares or Conversion Shares for any period of
time.  Investor is not a broker-dealer registered with the SEC under the 1934
Act or an entity engaged in a business that would require it to be so
registered.
 
4.3. Investment Experience.  Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Shares and Conversion Shares and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
4.4. Disclosure of Information.  Investor has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Shares and the Conversion
Shares.  Investor acknowledges receipt of copies of the SEC Filings via the
EDGAR system of the Securities and Exchange Commission (www.sec.gov).  Neither
such inquiries nor any other due diligence investigation conducted by Investor
shall modify, amend or affect Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement; provided, Investor
shall not rely on representations except those expressly set forth in this
Agreement.  Investor is not in possession of any material non-public information
regarding the Company or its operations, and is not relying upon any such
material non-public information in connection with its investment decision.
 
4.5. Restricted Securities.  The Shares and the Conversion Shares to be
purchased hereunder will not be registered and shall be characterized as
“restricted securities” under the federal securities laws, and under such laws
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.  Each certificate evidencing the Shares and the
Conversion Shares to be issued hereunder shall bear a legend in substantially
the following form:
 
 
 

--------------------------------------------------------------------------------

 


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
MAY  NOT  BE  SOLD,  TRANSFERRED,  ASSIGNED  OR  HYPOTHECATED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH
SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES
ACT OR THE ISSUER RECEIVES AN OPINION
OF  COUNSEL  FOR  THE  HOLDER  OF  THESE  SECURITIES  REASONABLY SATISFACTORY TO
THE ISSUER, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT.  


The Investor acknowledges and agrees that, as “restricted securities,” the
Shares and Conversion Shares to be purchased by it may not be transferred,
hypothecated, sold or otherwise disposed of until (i) a registration statement
with respect to such securities is declared effective under the 1933 Act, or
(ii) the Company receives an opinion of counsel for the holder(s) of such Shares
and/or Conversion Shares, reasonably satisfactory to counsel for the Company,
that an exemption from the registration requirements of the 1933 Act is
available.


4.6. Accredited Investor.  Investor is an accredited investor as defined in Rule
501(a) of Regulation D, as amended, under the 1933 Act (“Accredited
Investor”).  By initialing the appropriate space(s) below, Investor hereby
represents that Investor falls into one or more of the following categories:
 
_____           (i)            a bank as defined in Section 3(a)(2) of the Act,
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act, whether acting in its individual or fiduciary capacity;
 
_____           (ii)            a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934;
 
_____           (iii)            an insurance company as defined in Section
2(13) of the Act;
 
_____           (iv)            an investment company registered under the
Investment Company Act of 1940 (the “Investment Company Act”);
 
_____           (v)           a business development company as defined in
Section 2(a)(48) of the Investment Company Act;
 
_____           (vi)            a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958, as amended;
 
 
 

--------------------------------------------------------------------------------

 
 
_____           (vii)            a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;
 
_____           (viii)           an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), if either:
 
_____           (A)            the investment decision is made by a plan
fiduciary, asdefined in Section 3(21) of ERISA, which is either a bank, savings
andloan association, insurance company or registered investment adviser,
 
_____           (B)           the employee benefit plan has total assets in
excess of$5,000,000, or
 
_____           (C)            the plan is a self-directed plan with investment
decisionsmade solely by Persons that are Accredited Investors;
 
_____           (ix)           a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940;
 
_____           (x)           an organization described in Section 501(c)(3) of
the Internal Revenue Code of 1986, as amended, a corporation, a Massachusetts or
similar business trust, or a partnership, in each case, not formed for the
specific purpose of making an investment in the Company, and in each case, with
total assets in excess of $5,000,000;
 
_____           (xi)           a director or executive officer of the Company
issuing the Shares being offered or sold, or a director, executive officer, or
general partner of a general partner of that issuer;
 
_____           (xii)           a natural person whose individual net worth, or
joint net worth with his or her spouse, excluding the value of the person’s
primary residence and any amount of debt secured by his or her primary residence
incurred within the past 60 days, at the time of his or her purchase exceeds
$1,000,000;
 
_____           (xiii)           a natural person who has an individual income
in excess of $200,000 in each of the two most recent years or joint income with
that Person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;
 
_____           (xiv)           a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of making an investment in the
Company whose purchase of the Shares and Conversion Shares offered is directed
by a sophisticated  Person as described in Rule 506(b)(2)(ii) of Regulation D;
or
 
_____           (xv)           an entity in which all of the equity owners are
Accredited Investors.
 
 
 

--------------------------------------------------------------------------------

 
 
4.7. No General Advertisement.  Investor did not learn of the investment in the
Shares and Conversion Shares as a result of any public advertisement, article,
notice or other communication regarding the Shares and Conversion Shares
published in any newspaper, magazine or similar media or broadcast over
television, radio or internet or presented at any seminar or other general
advertisement.  Rather, Investor learned of the investment in the Shares and
Conversion Shares through its prior contact with the Company, its agents and/or
its affiliates.
 
5. Conditions to Closing.
 
5.1. Conditions to the Investor’s Obligations. The obligation of Investor to
purchase the Shares and Conversion Shares at the Closing is subject to the
fulfillment to Investor’s satisfaction, on or prior to the Closing Date, of the
following conditions, any of which may be waived by Investor:
 
(i) The representations and warranties made by the Company in Section 3 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 3 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.
 
(ii) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the Conversion Shares and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.
 
(iii) The Company shall have duly adopted the Certificate of Designation, which
shall have been filed with the Secretary of State of Nevada and become effective
under the Nevada Revised Statutes on or prior to the Closing and which shall
remain in full force and effect as of the Closing, and Investor shall have
received a confirmation from the Secretary of State of Nevada certifying that
the Certificate of Designation has been filed and is effective.
 
(iv) No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(v) No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Common Stock or the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2. Conditions to Obligations of the Company.  The Company’s obligation to sell
and issue the Shares and Conversion Shares at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:
 
(i) The representations and warranties made by the Investor in Section 4 hereof
(the “Investor Representations”), shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Investor shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.
 
(ii) The Investor shall have executed the signature page to this Agreement, and
delivered the Purchase Price to the Company.
 
6. Covenants and Agreements of the Company.
 
6.1. Reservation of Common Stock for Conversion Shares.  The Company shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, solely for the purpose of providing for the conversion of the
Shares, such number of shares of Common Stock as shall from time to time equal
the number of shares sufficient to permit the conversion of the Shares issued
pursuant to this Agreement in accordance with their respective terms.
 
6.2. Reports.  The Company will furnish to the Investor and/or its assignees
such information relating to the Company and any subsidiaries as from time to
time may reasonably be requested by the Investor and/or its assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Investor, or to advisors to or representatives of the Investor, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investor, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
6.3. No Conflicting Agreements.  The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investor under the
Transaction Documents.
 
6.4. Compliance with Laws.  The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 
7. Survival and Indemnification.
 
7.1. Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
7.2. Indemnification.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) By the Company.  For a period of 12 months following the Closing, the
Company agrees to indemnify and hold harmless Investor and its affiliates and
their respective directors, officers, employees and agents from and against any
and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.
 
(ii) By the Investor.  For a period of 12 months following the Closing, Investor
agrees to indemnify and hold harmless the Company and its affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which the Company may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of Investor under the Transaction Documents, and will
reimburse the Company for all such amounts as they are incurred by the Company.
 
8. Miscellaneous.
 
8.1. Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investor, as
applicable, provided, however, that Investor may assign its rights and delegate
its duties hereunder in whole or in part to an affiliate or to a third party
acquiring some or all of its Shares or Conversion Shares in a private
transaction without the prior written consent of the Company, after notice duly
given by Investor to the Company, provided, that no such assignment or
obligation shall affect the obligations of Investor hereunder.  The provisions
of this Agreement shall inure to the benefit of and be binding upon the
respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
8.2. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may also be executed and
transmitted via electronic transmission, which shall be deemed an original.
 
8.3. Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.4. Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:
 
If to the Company:


Summer Energy Holdings, Inc.
800 Bering Drive, Suite 260
Houston, Texas 77057
Attention:  Chief Executive Officer


With a copy to:


Kirton McConkie, P.C.
60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Attention:  Alexander N. Pearson, Esq.


If to the Investor:


to the addresses set forth on the signature page hereto.
 
8.5. Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party which does not
prevail in such proceedings shall pay the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.
 
8.6. Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. 
 
8.7. Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
 

--------------------------------------------------------------------------------

 
 
8.8. Entire Agreement.  This Agreement, including the other Transaction
Documents, constitutes the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 
8.9. Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
8.10. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by the Nevada Corporations Code (NRS Title 78) (the
“NRS”) as to matters governed by the NRS, and as to all other matters by the
internal laws of the State of Texas as applied to agreements entered into among
Texas residents to be performed entirely within Texas, without regard to
principles of conflicts of law. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Texas located in
Harris County and the United States District Court located in Harris County,
Texas for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby.  Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
8.11. Company Acceptance.  This Agreement is not binding on the Company unless
and until the Company executes the signature page set forth below.
 
 [signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned has (have) executed this Series B Preferred Stock Purchase
Agreement on this ____  day of _________   2014.


The Investor:


___________________________________________
Signature
 
___________________________________________
Individual or Entity Name (and Title, if applicable)
 
___________________________________________
___________________________________________
Address
 
___________________________________________
Federal Identification or Social Security No.
 
___________________________________________
State of Domicile/Organization/Incorporation
 
___________________________________________
Signature of Spouse/Partner (if applicable)
 
 
 
___________________________________________
Name
 
___________________________________________
___________________________________________
Address
___________________________________________
Federal Identification or Social Security No.
 



Additional Information for
Notice:                                                                                           
 
Facsimile:  ________________________________                                                                        
Email:  ________________________________        








Aggregate Purchase
Price:  $ ________________                                                               


Number of
Shares: ________________________                                                               


Date:
__________________________________                                                                
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has executed this Series B Preferred Purchase
Agreement or caused its duly authorized officer to execute this Agreement as of
the date set forth below.
 


The
Company:                                                                                 SUMMER
ENERGY HOLDINGS, INC.






                                By:                                                                           
                                Name:
                                Title:


                                Date of Execution: __________________, 2014